Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. CN 111403486).

    PNG
    media_image1.png
    527
    639
    media_image1.png
    Greyscale

(Claim 27) Han et al. teach a power semiconductor device comprising:
a semiconductor layer structure comprising a drift region (3) that comprises a wide band-gap semiconductor material (SiC), the drift region having a first conductivity type (paragraph 6 of Technical Solution);
a gate trench in an upper portion of the semiconductor layer structure, the gate trench having a longitudinal axis that extends in a first direction and comprising first and second opposed sidewalls that each extend in the first direction;
a first gate electrode (12 left) on the first sidewall of the gate trench;
a second gate electrode (12 right) on the second sidewall of the gate trench;
a deep shielding region (8, paragraph 2 of Specific Implementation Methods) having a second conductivity type (P) that is different from the first conductivity type (N) in the semiconductor layer structure underneath the gate trench, the deep shielding region (8) defining a bottom surface of the gate trench (paragraph 7 of Technical Solutions); and
a source contact (13) in the gate trench between the first (12 left) and second gate (12 right) electrodes.
(Claim 28) Han et al. teach the power semiconductor device, further comprising a first gate dielectric layer (11) between the first (left) sidewall of the gate trench and the first gate electrode (12 left); and
a second gate dielectric layer (11) between the second sidewall (right) of the gate trench and the second gate electrode (12 right).
Allowable Subject Matter
Claims 30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 – 3, 5 – 8, 10 – 11, 71, 73 – 74 and 76 – 82 are allowable, because prior art does not render obvious:
(Claim 1) a deep shielding region having the second conductivity type in the semiconductor layer structure and extending continuously underneath the gate trench for the full length of the gate trench; and
wherein the deep shielding connection patterns electrically connect the deep shielding region to the first and second well regions.
(Claim 2) a deep shielding region having the second conductivity type in the semiconductor layer structure underneath the gate trench;
wherein the deep shielding connection patterns electrically connect the deep shielding region to the first and second well regions and have a higher doping concentration than the first and second well regions, and
wherein the first and second well regions do not extend to an upper surface of the semiconductor layer structure.
(Claim 71) wherein at least some of the deep shielding connection patterns extend as continuous stripes in the second direction underneath both the gate trench and at least one additional gate trench in the semiconductor layer structure, and
wherein the deep shielding connection patterns have higher second conductivity type dopant concentrations than do the first and second well regions.
(Claim 76) wherein the deep shielding connection patterns electrically connect the deep shielding region to the first and second well regions, and
wherein portions of the deep shielding region that are aligned along the second direction with the respective deep shielding connection patterns have higher doping concentrations of second conductivity type dopants than do a remainder of the deep shielding region.
(Claim 79) first and second source regions having the first conductivity type on top of the respective first and second well regions;
a deep shielding region having the second conductivity type in the semiconductor layer structure underneath the gate trench; and
a deep shielding connection pattern that has the second conductivity type in the semiconductor layer structure, the deep shielding connection pattern extending onto top surfaces of the respective first and second source regions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
September 24, 2022